Citation Nr: 1311128	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a laceration of the right forehead.

2.  Entitlement to service connection for a skin disability, claimed as eczema.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for hematuria.

5.  Entitlement to service connection for residuals of nasal fracture.

6.  Entitlement to an initial compensable rating for hypertension.

7.  Entitlement to an initial compensable evaluation for cardiomyopathy.

8.  Entitlement to an initial compensable evaluation for plantar fasciitis.

9.  Entitlement to an initial compensable evaluation for post-operative left inguinal hernia with residual scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1979 to February 2009.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in November 2012.  A transcript of his hearing has been associated with the record.  

The Board observes that a Virtual VA e-file exists for this Veteran.  This e-file was checked for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the file and not pertinent to the current claim.  The e-file was entirely negative for any medical records pertinent to the Veteran's claim.

The issues of entitlement to service connection for a skin disability, prostatitis, hematuria, and residuals of a nasal fracture, as well as for higher initial ratings for hypertension, cardiomyopathy, plantar fasciitis, and post-operative left inguinal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a scar of the right forehead that is the residual of an in-service laceration.


CONCLUSION OF LAW

A scar of the right forehead was incurred during service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In light of the Board's grant of the Veteran's claim of entitlement to service connection for a scar of the right forehead, further discussion of VA's duties to notify and assist with respect to this issue is not required.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Having carefully reviewed the evidence relevant to this claim, the Board has determined that service connection for a scar of the right forehead is warranted.  In that regard, the Board observes that the service treatment records document that in September 1979 the Veteran sustained a full thickness laceration of the scalp between the right eye brow and the hairline.  The wound was closed with subcutaneous and superficial stitches and a pressure dressing was applied.  In October 1979 a provider noted that the wound seemed well healed with an acceptable result.  

On VA examination in January 2009, the Veteran was noted to have a scar over his right forehead measuring two inches in length.  The diagnosis was facial scar.  

At his November 2012 hearing, the Veteran testified that he suffered a deep gash while playing flag football, and that he received stitches, which resulted in the scar.  

Because there is evidence of a laceration to the right forehead in service and evidence of a residual scar, the Board concludes that service connection is warranted for the scar of the right forehead.  The Veteran is competent to relate that the scar resulted from the stitches he received in service.  See 38 C.F.R. § 3.159(a).  Moreover, there is no reason to question his credibility in this regard.   

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because, at the very least, a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  As such, the Board finds that entitlement to service connection for a scar of the right forehead as the residual of an in-service laceration may be granted.



ORDER

Entitlement to service connection for a scar of the right forehead is granted.


REMAND

As an initial matter, the Board observes that during his hearing, the Veteran testified that he had begun to receive treatment at the Salisbury VA Medical Center (VAMC) in 2010.  He also had received treatment at a VA facility in Charlotte.  He additionally testified that he had received treatment through private providers.  The record also suggests that the Veteran has received care at military treatment facilities as a retired serviceman.  Because there appear to be outstanding records that might be pertinent to the Veteran's appeal, the Board concludes that additional action must be undertaken in effort to obtain all relevant records prior to further development and adjudication.


Service Connection Claims

	Skin Disability

Service treatment records indicate that the Veteran received treatment at various times for a rash.  In April 1983 he was treated for a groin rash.  In March 1984 he was treated for tinea corporis on his back.  Fungal dermatitis was assessed in November 1985 after the Veteran complained of a rash on his back, chest, and face.  In February 1991 the Veteran complained of a rash on both arms and shoulder, with some on his back.  The assessment was tinea corporis.  In December 1992 the Veteran reported that he had experienced a rash since he went to Bermuda.  He stated that it had recently worsened and spread up his forearms.  The assessment was tinea corporis versus other rash.  In January 2007 the Veteran presented with a rash on his leg area; tinea versicolor was assessed.  In September 2007 a provider noted that anti fungals and topical steroids had not relieved the Veteran's symptoms.  On dermatology consultation, the assessment included eczema and post-inflammatory hyperpigmentation.  

At his November 2012 hearing, the Veteran testified that he continued to have problems with skin rashes.  Because there is evidence of ongoing problems in service and the Veteran's competent testimony that he continues to experience symptoms related to his skin, the Board has determined that a VA examination is warranted to determine the etiology of any currently present skin disability.

	Prostatitis and Hematuria

Service treatment records reflect that the Veteran had sudden onset hematuria in December 1979.  In January 1980, he was seen by a private urologist who indicated that extensive laboratory testing failed to reveal any generalized cause for hematuria.  In February 1980 the Veteran reported continued hematuria and burning after urination.  In March 1980 he reported pain with urination.  The Veteran underwent cystoscopy in May 1980.  A June 1980 urology consultation request indicates that the blood was coming from the ureter.

At his hearing, the Veteran asserted that he had been diagnosed with inflammation of the prostate shortly after his separation from service, by a private provider.  

While the Veteran was afforded a VA examination in January 2009, this examination did not address whether there is a current diagnosis of prostatitis or whether there is a current disability characterized by hematuria, and if so, whether either is related to any disease or injury in service.  As such, the Board finds that a VA urology examination is warranted.

	Nasal Fracture

Service treatment records reflect that in December 1986 the Veteran presented following being elbowed in the nose while playing basketball.  Objectively, his nose was misaligned and there was crepitus.  The assessment was nasal fracture.  The Veteran suffered trauma to his nose again in January 1987.  On separation examination in November 2008 a provider noted a c-shaped nasal septal deviation.

On VA examination in January 2009, the examiner noted that the Veteran had slight deformity of the nose with deviation slightly to the left.  The diagnosis was remote nasal fracture.  

The Board notes that while there is evidence of trauma to the nose in service and of current deformity of the nose, the 2009 VA examiner did not provide an opinion regarding whether any currently present deformity of the nose is related to the trauma in service.  A VA examination should be conducted to address this question.

Increased Rating Claims

	Hypertension and Cardiomyopathy
	
Service connection is in effect for hypertension and cardiomyopathy, both evaluated as noncompensably disabling.  At his hearing, the Veteran testified that his hypertension medication had been increased.  Such suggests worsening of this disability since the January 2009 VA examination.  A new examination is warranted.

Regarding cardiomyopathy, the examiner provided an estimate of METs; however, the basis for this estimate is not entirely clear.  Moreover, as noted above, the Veteran has reported treatment at both a VA facility and privately, to include stress tests.  As there appears to be outstanding evidence relevant to these claims, and the basis for the estimate METs is unclear, the Board finds that following procurement of any available outstanding records, a VA cardiovascular examination should be conducted to determine the current level of the Veteran's cardiomyopathy.

	Plantar Fasciitis

At his November 2012 hearing, the Veteran indicated that he currently sleeps with a boot to help with his plantar fasciitis.  His representative pointed out that the Veteran's VA examination was conducted nearly three years previously and suggested that the Veteran's range of motion had decreased since then.  Because there is an indication that this disability has worsened, the Board concludes that a current examination is warranted.

	Post-operative left inguinal hernia with residual scar

The Veteran testified during the hearing that the hernia had recurred within the last three to four months.  As recurrence was not found upon the VA examination, a new examination is warranted.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional medical records ( private and military treatment facility), including those of Dr. Richardson and from Carolina Medical Center, not already associated with the claims file or e-file, that are relevant to his claim.  Request that the Veteran complete and return any necessary authorization forms for treatment obtained from private sources or through military treatment facilities following retirement.

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to treatment of the Veteran at VA facilities in Charlotte and Salisbury since his discharge from service.  

The following development should not be undertaken prior to completion of the action described in paragraphs 1 and 2, above.

3.  Schedule the Veteran for a VA skin examination to determine the etiology of any currently present skin disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present skin disability.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present skin disability began in or is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

4.  Schedule the Veteran for a VA urology examination to determine the etiology of any currently present prostate disability and any disability characterized by hematuria.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present disability of the prostate and indicate whether there is disability characterized by hematuria.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in or is related to any disease or injury in service.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

5.  Schedule the Veteran for a VA examination to determine the etiology of any currently present residuals of nasal fracture.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there is disability as a residual of the in-service nasal fracture.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

6.  Schedule the Veteran for a VA examination to determine the severity of his service-connected hypertension and cardiomyopathy.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings related to the Veteran's hypertension and cardiomyopathy.  The examiner should include a discussion of any medication prescribed for either of these disabilities.

With respect to cardiomyopathy, the examiner should indicate the workload at which there is dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also indicate whether there is abnormality on electrocardiogram, echocardiogram, or X-ray.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

7.  Schedule the Veteran for a VA examination to determine the severity of his service-connected plantar fasciitis.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected plantar fasciitis.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain. 

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  If flare-ups are not observed during the examination, the examiner should refer to earlier medical records and to the Veteran's lay statements to determine the severity of his flare-ups, and portray additional lost range of motion during such flare-ups.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

8.  Schedule the Veteran for a VA hernia examination to determine the current nature and severity of his post-operative left inguinal hernia with residual scar.  The examiner should set forth all findings with respect to the hernia and the scar.  In this regard, the Veteran testified at the November 2012 Board hearing that the hernia recurred in the past three to four months.

9.  Ensure the examination reports are adequate and return any report(s) for clarification which are found to be inadequate.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


